Citation Nr: 0326853	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-19 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
October 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 2002 by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 26, 2003, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
Veterans' Law Judge.  A transcript of that hearing is of 
record.

REMAND

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

In the instant case, the veteran's service medical records 
show that, at an examination for enlistment in December 1961, 
his hearing was noted as 15/15 to the 



whispered voice.  At an examination for separation in October 
1964, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
X
35
LEFT
10
5
10
X
20

Speech recognition ability was not reported.  

The veteran's claims file does not contain the results of any 
postservice audiological examination.  At the hearing in 
March 2003, the veteran testified that he had recently 
undergone an audiometric test at a private hearing aid 
company but that he was not provided with a copy of the test 
results.

At the hearing in March 2003, the veteran testified that in 
service he was exposed to loud noise on a firing range in 
basic training and in advanced infantry training.  He 
testified that he was also exposed to loud noise when, in a 
training exercise, he did not throw a grenade far enough away 
from him.

The veteran contends that he currently has hearing loss in 
both ears and that such hearing loss is related to acoustic 
trauma while he was on active duty.  He has submitted a 
statement by C. S. B., DO, his family doctor, in which she 
states an opinion that it is as likely as not that the 
veteran's hearing loss is a result of rifle fire and grenade 
noise in service.  She did not report the results of any test 
of the veteran's auditory acuity.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  
Regulations have been promulgated by VA implementing the 
VCAA.  One such regulation, 38 C.F.R. § 3.159, relates to 
providing medical examinations or obtaining medical opinions.  
38 C.F.R. § 3.159(c)(4) (2003) provides that:
(i)	In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines 
it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the 
claim, but
(A)	Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms 
of disability;
(B)	Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a 
disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 
3.317 manifesting during an applicable presumptive period 
provided the claimant has the required service or 
triggering event to qualify for that presumption; and
(C)	Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease 
in service or with another service connected disability.
(ii)	Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing postservice treatment for a condition, 
or other possible association with military service.

Upon review of the evidence in this case which is now of 
record, the Board finds that an examination and opinion 
regarding the veteran's claimed bilateral hearing loss and 
the etiology of same is necessary to decide his claim, under 
38 C.F.R. § 3.159(c)(4) (2003), and this case will be 
remanded for that purpose.

Under the circumstances, this case is remanded for the 
following:

1.  The veteran should be scheduled for an audiological 
examination to determine whether his auditory acuity in 
the right ear and in the left ear meets VA standards 
under 38 C.F.R. § 3.385 (2003) for hearing loss 
disability.

2.  In the event that the audiological examination 
demonstrates hearing loss disability, under VA 
standards, in one or both ears, then the veteran should 
be scheduled for an examination by a specialist in 
otolaryngology.  The examiner should review the 
pertinent evidence in the claims file, including the 
entrance and separation examinations in the service 
medical records and the opinion of Dr. C. S. B.  The 
examiner should respond the following question: Is it 
more likely, less likely, or at least as likely as not 
(a 50 percent or more likelihood) that current hearing 
loss, unilateral or bilateral, if found, is related to 
exposure to noise of a firing range and of the 
explosion of a grenade during the veteran's active 
service from December 1961 to October 1964?  A 
rationale for the opinion expressed should be provided.

Following completion of these actions, the evidence should be 
reviewed and a determination should be made as to whether the 
veteran's claim may now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
provided with an appropriate Supplemental Statement of the 
Case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.
     
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




